DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Election/Restrictions
Applicant's election with traverse of claims 1 – 3 and 5 - 20 in the reply filed on 12/03/2020 is acknowledged.  The traversal is on the ground(s) that it has not been alleged that applicant’s claimed inventions are independent and distinct. This is found persuasive.
The restriction requirement of 10/07/2020 has been withdrawn.

Claims 1 - 20 are pending in the instant application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/20/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claims 2 – 6, 8 – 17 and 19 – 20 are objected to because of the following informalities:  
Claims 2 – 6 recite the respective limitations “claim 1” in line 1.  The “,” punctuation is believed to be missing.
The respective limitations are interpreted as “claim 1,”.
Appropriate correction is required.

Claims 8 – 9, 11, 13 and 15 recite the respective limitations “claim 7” in line 1.  The “,” punctuation is believed to be missing.
The respective limitations are interpreted as “claim 7,”.
Appropriate correction is required.

Claim 10 recites the limitation “claim 9” in line 1.  The “,” punctuation is believed to be missing.
The limitation is interpreted as “claim 9,”.
Appropriate correction is required.

Claim 12 recites the limitation “claim 11” in line 1.  The “,” punctuation is believed to be missing.
The limitation is interpreted as “claim 11,”.
Appropriate correction is required.

Claim 14 recites the limitation “claim 13” in line 1.  The “,” punctuation is believed to be missing.
The limitation is interpreted as “claim 13,”.
Appropriate correction is required.

Claims 16 - 17 recite the respective limitations “claim 15” in line 1.  The “,” punctuation is believed to be missing.
The respective limitations are interpreted as “claim 15,”.
Appropriate correction is required.

Claim 19 recites the limitation “claim 18” in line 1.  The “,” punctuation is believed to be missing.
The limitation is interpreted as “claim 18,”.
Appropriate correction is required.

Claim 20 recites the limitation “claim 19” in line 1.  The “,” punctuation is believed to be missing.
The limitation is interpreted as “claim 19,”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “the first resistivity is at least one hundred times the second resistivity” in lines 20 – 21.  The limitation is indefinite in that it is not clear the first resistivity is greater or less than the second resistivity.
The limitation is interpreted as “the first resistivity is at least one hundred times greater than the second resistivity”.
Appropriate correction is required.

Claims 2 – 6 are rejected as being dependent upon rejected independent base claim 1.

Claim 7 recites the limitation "a resistor" in line 9.  There is sufficient antecedent basis for this limitation in the claim in line 1.
The limitation is interpreted as “the resistor”.
Appropriate correction is required.

Claim 7 recites the limitation "from a resistive material" in line 13.  The limitation is indefinite in that it is not clear that a first resistive material is being compared to a second resistive material.
The limitation is interpreted as “from a first resistive material”.
Appropriate correction is required.

Claim 7 recites the limitation "from a second material having a lower resistivity" in lines 14 – 15.  The limitation is indefinite in that it is not clear that a first resistive material is being compared to a second resistive material. Further, it is not clear that a first resistivity is being compared to a second resistivity, where the second resistivity is lower than the first resistivity.
The limitation is interpreted as “from a second resistive material having a second resistivity lower than the first resistivity”.
Appropriate correction is required.

Claims 8 – 10 are rejected as being dependent upon rejected independent base claim 7.

Claim 11 recites the limitation “the second material” in line 2.  The limitation is indefinite for reasons as discussed above regarding claim 7.
The limitation is interpreted as “the second resistive material”.
Appropriate correction is required.

Claim 12 is rejected as being dependent upon rejected independent base claim 7.

Claim 13 recites the limitation “the lower resistivity” in lines 1 – 2.  The limitation is indefinite for reasons as discussed above regarding claim 7.
The limitation is interpreted as “the second resistivity”.
Appropriate correction is required.

Claim 14 is rejected as being dependent upon rejected independent base claim 7.

Claim 15 recites the limitation “the resistive material” in line 2.  The limitation is indefinite for reasons as discussed above regarding claim 7.

Appropriate correction is required.

Claim 16 recites the limitation “the second material” in line 2.  The limitation is indefinite for reasons as discussed above regarding claim 7.
The limitation is interpreted as “the second resistive material”.
Appropriate correction is required.

Claim 17 recites the limitation “the second material” in line 2.  The limitation is indefinite for reasons as discussed above regarding claim 7.
The limitation is interpreted as “the second resistive material”.
Appropriate correction is required.

Claim 18 recites the limitation “a lower resistivity” in line 16.  The limitation is indefinite in that it is not clear which resistivity lower is compared to.
The limitation is interpreted as “a second resistivity lower than the first resistivity”.
Appropriate correction is required.

Claims 19 - 20 are rejected as being dependent upon rejected independent base claim 18.

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Karino et al. (US Pub. No. 2012/0154026 A1) 
Kawahara et al. (US Pub. No. 2013/0032922 A1) 
Depetro et al. (US Pub. No. 2013/0070429 A1) 
Garnett et al. (US Pub. No. 2011/0068410 A1) 
Nakanishi (US Pub. No. 2017/0229551 A1) 
Weyers et al. (US Pub. No. 2018/0269296 A1) 
Huo et al. (US Pub. No. 2016/0260704 A1)
Takahashi et al. (US Pat. No. 6,118,170)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUANITA B RHODES whose telephone number is (571)272-6269.  The examiner can normally be reached on M - TH 7:30 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/J. B. R./
Examiner, Art Unit 2818

/STEVEN H LOKE/Supervisory Patent Examiner, Art Unit 2818